Citation Nr: 1645121	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-06 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for headaches (now claimed as migraines).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty for training (ACDUTRA) from April 22, 1994 to October 7, 1994; and from December 30, 1997 to February 23, 1998.  She served on active duty from April 2000 to September 2005 but was dishonorably discharged.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which declined to reopen a previously denied claim for headaches.

The issue of entitlement to service connection for headaches (now claimed as migraines) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2009 rating decision, the RO denied entitlement to service connection for headaches, finding there was no evidence of a diagnosis or treatment for headaches during service.  The Veteran did not timely appeal this decision.

2.  Evidence received since the October 2009 rating decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision that denied entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the October 2009 rating decision is new and material and the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In October 2009, the RO denied the Veteran's claim for service connection for headaches.  The Veteran was notified of this denial and did not submit a timely notice of disagreement.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the October 2009 rating decision, the evidence of record included service medical records and post-service private medical records reflecting ongoing treatment for headaches.  The evidence of record also included statements from the Veteran and her sister which indicated that the Veteran developed headaches in connection with her service and that, prior to her service, she was a healthy and active person.  In the decision, the RO noted that there was no evidence of a diagnosis or treatment for headaches during the relevant periods of service.  Consequently, the RO denied service connection, finding that the Veteran's headaches "were neither caused by service nor occurred in the periods of honorable service."

Subsequent to the October 2009 decision, the Veteran has submitted medical records from private care providers reflecting ongoing treatment for chronic headaches.  Also received by VA were medical records indicating that the Veteran received treatment for headaches in January 1994, possibly in connection with a motor vehicle accident.  In addition, the Veteran submitted a July 2016 letter from her private primary care provider reflecting his belief that the Veteran's headaches are related to her service.  In light of the above, the Board finds that evidence submitted since the October 2009 rating decision is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for headaches is granted.


REMAND

The Veteran broadly contends that her headache condition developed in the 1990s in connection with her ACDUTRA service.  Although the relevant service treatment records do not reflect any complaints or treatment for headaches (records from the Veteran's period of dishonorable service do show regular treatment for headaches), pre-service medical records reflect reports of headaches in January 1994.  Additionally, in July 2016, the Veteran submitted a letter from her primary care provider stating he had "reviewed her military records and believe her ailments [including headaches and myofascial pain] are military related."  The Board notes that the July 2016 letter does not identify a specific period of service in which the Veteran's headaches developed.  Nonetheless, as the Veteran has put forth competent evidence that her headaches may have developed during a period of ACDUTRA, the Board finds that a VA examination is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that there may be outstanding VA medical records that could be relevant to the Veteran's claim.  See 38 U.S.C.A. § 5103A.  The March 2015 Statement of the Case reflects that AOJ adjudicators conducted an "[e]lectronic review of treatment reports, VA Medical Center, Columbia, from September 6, 2011, through November 14, 2011" on August 1, 2012.  On review, however, no VA treatment records have been associated with the claims file.  Moreover, there is no documentation in the file indicating that the Veteran has never received VA treatment.  On remand, therefore, all outstanding VA medical records should be located and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran.

2.  Then, schedule the Veteran for a VA neurological examination to determine the nature and etiology of her current headache condition.  Any and all studies, tests, and evaluations deemed necessary should be performed, and the entire claims file should be reviewed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headache condition was incurred in or aggravated during a period of ACDUTRA (i.e., from April 22, 1994 to October 7, 1994; and/or from December 30, 1997 to February 23, 1998).  The examiner should specifically discuss the Veteran's reports of ongoing headache-related symptoms since the mid-1990s, as well as medical documentation dated in January 1994 indicating reports of headaches possibly related to a motor vehicle accident.  The examiner should also review treatment notes from the Bledsoe Family Clinic (the Veteran's primary care provider), to include the July 2016 letter from Dr. Bledsoe indicating a positive nexus opinion.

3.  After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


